 

Case 1:19-cv-05350-GHW Document 2 Filed 06/06/19 Page 1 of 7

 

 

 

SOUTHERN DISTRICT OF NAW YORK
guys PL
m= PHB 93

   
 

UNITED STATES DISTRIGHGOU

Samaad Bishop

 

 

 

Write the full name of each plaintiff.

 

(Include case number if one has been

 

assigned)
-against-
Diversified Adjustment Services, Inc. and the Unknown COMPLAINT
Customer Services Representatives Do you want a jury trial?
Yes (CINo

 

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date: the full name of a person known to be a minor; ora complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17
Case 1:19-cv-05350-GHW Document 2 Filed 06/06/19 Page 2 of 7

I, BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of

- cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

Federal Question
(] Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

 

Fair Debt Collection Practices Act ("—FDCPA"), 15 U.S.C. §§ 1692-1692p _
and Fair Credit Reporting Act, 15 U.S.C. §1681 et seq. ( “FCRA” )

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , N/A , is a citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:19-cv-05350-GHW Document 2 Filed 06/06/19 Page 3 of 7

if the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Samaad Bishop

 

First Name Middle tnitial Last Name

421 Eighth Avenue, No. 778

 

Street Address

New York New York 10116

 

 

 

County, City State Zip Code
347-746-7080 ssb@mail.com
Telephone Number Email Address (if available)

Page 3
Case 1:19-cv-05350-GHW Document 2 Filed 06/06/19 Page 4 of 7

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: Diversified Adjustment Services, Inc.

 

First Name Last Name

 

Current Job Title (or other identifying information)

600 Coon Rapids Boulevard N.W.

 

Current Work Address (or other address where defendant may be served)

 

 

 

 

 

 

Coon Rapids Minnesota 55433

County, City State Zip Code
Defendant 2:

First Name Last Name

Current Job Title (or other identifying information)

Current Work Address (or other address where defendant may be served)

County, City State Zip Code
Defendant 3:

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4
Case 1:19-cv-05350-GHW Document2 Filed 06/06/19 Page 5 of 7

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM
Place(s) of occurrence: County of New York

 

Date(s) of occurrence; June 6, 2018, June 8, 2018 and June 11, 2018

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

In June Custormer Services Reprsentatives ("CSR") contacted me by telephone about

 

concerning a bill from Sprint. | ask for a copy of the bill. CRS 1 advised that a notice

 

was sent to me by Certified Mail, | asked for the receipt number so that | could verify on

 

post office website. CRS 7 accused of being a dead beat and hung up the phone.

 

CRS 2 called me and stated that | owe money to Sprint. | asked for a bill CRS2

 

told me that a bill was emailed and one was never sent to me by Cerified Mail. | asked

 

when the email was sent, CRS 2 curtly counseled me on paying a bill and hung up the
phone on, without resolving the issue of providing me a notice.

 

CRS 3 called and advised that | owe a Sprint bill. | requested the bill and informed

 

here that prvious CRS representatives advised that, first the bill was sent by Ceritified

 

mail and sent by email. CRS representative 3 advised that the bill was not sent to me

 

Certified mail or email. | again asked for a bill, CRS 3 decelined and advised me to take

 

a plane to Minnesota to get the bill. As of this writing Defendant has refused and failed to

 

provide me with a bill that it claims T owe Sprint. All l received was deceptive and

 

Page 5
Case 1:19-cv-05350-GHW Document 2 Filed 06/06/19 Page 6 of 7

information from Defendants.

 

Some time in 2018 Defendants, without providing me a copy of a bill and without

 

verififying/validating the debt, impermissibly filed with all three credit reporting of the

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

Lower credit rating and lower FICO score, thereby damage my credit worthiness.

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

Actual damages in an amount to be proved at trial; B) Punitive damages as provided for

 

by 15 U.S.C. § 1681n(2); C) Statutory damages as provided for by 15 U.S.C. § 1681n(2);

 

D) Costs and attorneysfees as provided for by 15 U.S.C. § 1681n(3) and 15 U.S.C. §

 

16810(2); E) Enter a permanent injunction to prevent future violations of the FTC Act, the

FDCPA,and the FCRA by Defendants;and E) other relief as this Court deems just and

VT WIAr

Page 6
Case 1:19-cv-05350-GHW Document 2 Filed 06/06/19 Page 7 of 7

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

    

 

 

 

 

 

 

 

6/6/2019 SS =
Dated Plaintiff's Signature NN
First Name Middle Initial Last Name

Samaad Bishop
Street Address
421 Eighth Avenue, No. 778 New York, NY 10116
County, City State Zip Code

347-746-7080 ssb@mail.com
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes (CI No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
